DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This communication is in response to
Application amendment filed on 04/29/2021.

Response to Amendment
The amendment filed 04/29/2021 has been entered. Claims 1, 5 and 7 are amended. Claim 6 is canceled.
Applicant’s amendments to independent claims 1 and 7, arguments and Pages 11-12 of the Remarks filed on 04/29/2021 result into withdrawal of the 35 USC § 103 rejections previously set forth in the Office Action mailed on 02/02/2021.

Allowable Subject Matter
Claims 1, 4-5 and 7 are allowed. 
The following is a statement of reasons for indication of allowable subject matter.
Cited and relevant prior art of record:
i. Sakumoto et al. (US 2018/0047232 A1, hereinafter “Sakumoto”),
ii. Takayama et al. (US 8,577,923 B2, hereinafter “Takayama”), 
iii. Narimoto et al. (US 2018/0076958 A1, hereinafter “Narimoto”),
iv. Miyamoto et al. (US 2008/0104401 A1, hereinafter “Miyamoto”), and
v. White et al. (US 2015/0089222 A1, hereinafter “White”).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE S HAM whose telephone number is (571)272-4377.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI A SHIFERAW can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.